Case 5:16-cv-00523-JKP-RBF Document 71-15 Filed 06/04/20 Page 1 of 3




                    Exhibit O
              Case 5:16-cv-00523-JKP-RBF Document 71-15 Filed 06/04/20 Page 2 of 3




From:                             Daniel Montes <plantoperationsdirector@gmail.com>
Sent:                             Friday, February 19, 2016 5:00 PM
To:                               Ronald Shaw; Elvira Ximenes; jximenes@jxminc.com; glennareedcpa@satx.rr.com
Subject:                          Re: Your very last chance


Elvira,

HOLY SHIT! SETTLEMENT OFFER IS WITHDRAWN. Grandma's attorney just filed everything. YOU ARE SCREWED MY
DARLING.

SEE YOU AT JURY TRIAL, YOU NIGGERS.



Thank you,

Daniel Montes
469-765-5427
plantoperationsdirector@gmail.com

On Fri, Feb 19, 2016 at 3:20 PM, Daniel Montes <plantoperationsdirector@gmail.com> wrote:

 Elvira,

 This is your very last chance to settle with Grandma.

 All for Grandma now, mom in charge of Grandma and assets, and after she passes you get 50% of Grandma and
 Ricardo's estates, including what you've spent of your own personal money, ie attys fees, taxes, assoc fees, etc. That's
 A SWEET deal.

 If you refuse and we go to jury trial, Grandma WILL win, mom becomes executrix and you and your partners Jose and
 Mirthala all get ZERO from Ricardo's estate. Also, you personally will be liable for the estate personal assets at
 $150k. Trust me, Grandma and the new executrix WILL pursue you for all the estate assets, attys fees, etc. Your and
 the estates money claims will be denied.

 This is YOUR very last chance to salvage your investment. Otherwise you will get NOTHING and OWE the estate ALOT

 Call me now to make an arrangement where we ALL can meet.

 Once Grandma's atty files the paperwork that this offer is withdrawn.

 It's your decision.


 Thank you,

 /s/Daniel Montes
 Grandson of Juana
                                                            57
           Case 5:16-cv-00523-JKP-RBF Document 71-15 Filed 06/04/20 Page 3 of 3
469-765-5427 cell
plantoperationsdirector@gmail.com




                                            58
